Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments, the objection over claim 1 has been withdrawn. 
Also, the 112(b) rejection over claims 2-6, 8 and 9 have been withdrawn. 
Claims 1-3, 6, 8-13, 16, 18-20 are currently pending in this Office Action. Claims 11-13, 16-18-19 have been withdrawn due to being directed to the non-elected invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagnon (US 2015/0272371).
Regarding Claim 1, Gagnon discloses a meal kit comprising: a liner (bag 1, paragraph 10) configured for use with a cooking apparatus with a plurality of horizontally aligned individually controllable cooking zones, the liner having a plurality of horizontally aligned segmented areas (individual sections, paragraph 10), each segmented area containing a food product (Fig. 20a); and a machine-readable code disposed on the liner (paragraph 93), the machine-readable code providing access to information relating to cooking temperature and cooking time for each of the segmented segment (paragraph 94), the information indicating at least two of the segmented areas to be cooked for a different length of time from each other (paragraph 100), wherein the meal kit has a non-symmetrical shape (Fig. 20a). It is noted that though the meal kit of Gagnon is used vertically (as seen in Fig. 26), since the claims are directed to the 
As to the limitation of being configured to be inserted into the cooking apparatus in a particular orientation based on the non-symmetrical shape of the meal kit so that the plurality of horizontally aligned segmented areas of the liner align with the plurality of horizontally aligned individually controllable cooking zones in the cooking apparatus, since the claim is only directed to the meal kit, all limitations directed to the use with a cooking apparatus are construed as intended use of the claimed meal kit.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since the structures of Gagnon are similar to the claimed invention in that the meal kit comprises a plurality of segmented area horizontally aligned, the meal kit of Gagnon would be capable of being used with a cooking apparatus at the particular orientation based on the non-symmetrical shape of the meal kit so that the plurality of horizontally aligned segmented areas of the liner align with the plurality of horizontally aligned individually controllable cooking zones in the cooking apparatus. 
Regarding Claim 2, Gagnon further teaches wherein one of the segmented areas is connected with another segment (paragraph 90, and Fig. 21a). 
Regarding Claim 6, the claim appears to be directed to an intended use of separating the segments. However, it will be construed as having the structure of being separable. In this case, Gagnon discloses wherein one of the segmented areas is separable from another of the segmented areas (paragraph 19).
Regarding Claim 9, the claim is directed to an intended use of the claimed segments. Since Gagnon is also directed to separable segments (paragraph 19), it is seen that Gagnon is also capable of wherein a segment may be frozen, refrigerated, or at ambient temperature. 
Regarding Claim 10, Gagnon further discloses comprising a network accessible storage repository of meal kit information from which the information relating to cooking temperature and cooking time for each of the segmented areas is retrieved by the cooking apparatus after scanning the machine-readable code disposed on the liner (paragraph 55).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 2015/0272371) in view of Pawlick (US 2009/0022858).
Regarding Claim 3, Gagnon discloses a bag having multiple compartments but is silent to wherein at least one of the segmented areas includes a permeable barrier. Pawlick is relied on to teach a bag having multiple compartments for different food items (see bag 100, Fig. 2) and further discloses a compartment having a permeable barrier with another compartment (see Fig. 9) which allows excreted liquid into another compartment to prevent certain foods from getting soggy (see paragraph 29). 
Since both Gagnon and Pawlick are directed to multi-compartmented containers with food to be cooked within the container, it would have been obvious to one of ordinary skill in the art to provide a permeable barrier to allow transfer of liquid between compartments. 
Regarding Claim 8, Gagnon is generically different to a bag comprising compartments for holding different “ingredients” (paragraph 2) but is silent to further comprising at least one spice packet disposed within one of the segmented areas. Pawlick further provides a separate packet contained within 
Therefore, since both Gagnon and Pawlick are directed to multi-compartmented containers with food to be cooked within the container, it would have been obvious to one of ordinary skill in the art to provide additional packets for spices and seasoning within one of the compartments to provide personalization of the food product. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 2015/0272371) in view of Keller et al. (US 2016/0355287).
Regarding Claim 20, Gagnon discloses a system comprising: a cooking apparatus having a plurality of horizontally aligned individually controllable cooking zones (68); a meal kit configured for use with the cooking apparatus (paragraph 9), the meal kit including a liner having a plurality of horizontally aligned segments (Fig. 20a), the meal kit having a non-symmetrical shape and being disposable within the cooking apparatus (figure 24) in a particular orientation based on the non-symmetrical shape of the meal kit so that the plurality of horizontally aligned segments of the liner align with the plurality of horizontally aligned individually controllable cooking zones in the cooking apparatus, the meal kit having a machine-readable code disposed on the liner providing access to information relating to cooking temperature and cooking time for each segment (paragraph 93), the information indicating at least two of the segments to be cooked for a different length of time from each other (paragraph 98); and a network accessible storage repository of meal kit information from which the information relating to cooking temperature and cooking time for each segment is retrieved by the cooking apparatus after scanning the machine-readable code disposed on the meal kit (paragraph 55).
Although Gagnon is directed to a vertical movement of the meal kit through the cooking apparatus and thus may be construed as vertically aligned, it is noted that the bag can also be construed as horizontally aligned if reoriented (i.e. rotated 90 degrees), especially since the claims are directed to a system and a product configured to be used with the system. That is, the meal kit of Gagnon still meets 
In any case, Keller is relied on to teach known cooking apparatus for cooking individual zones within a food meal kit when placed on the horizontal plane (see Fig. 10 and 11). The cooking apparatus of Keller provides a plurality of magnetrons in a thermal processing tunnel having different execution characteristics (paragraph 3). The magnetrons with different execution characteristics enables the cooking apparatus to apply different heating effects on one or more of the compartments, thereby having controllable cooking zones (paragraph 50). 
Therefore, since both Keller and Gagnon are directed to meal kits having a plurality of foodstuff with different heating requirements, it would have been obvious to one of ordinary skill in the art to configure the cooking apparatus such that it cooks the meal kit through a heat tunnel with a horizontal alignment to apply different applications of heating such as pasteurization, microwaves, or the like (paragraph 48). 

Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive over the prior art of record.
Applicant argues on the basis that Gagnon functions by lowering segments of a cooking bag into a tank and thus fails to disclose a liner configured for use with a cooking apparatus having a plurality of horizontally aligned individually controllable cooking zones as claimed. However, the argument is not persuasive because the claims are directed to a product claim and the prior art is solely relied on to teach the structure, not the use. Therefore, the fact that Gagnon uses a vertical alignment does not exclude the fact that the bag is also horizontally aligned. That is, a simple rotation of the bag would place the ingredients in horizontal alignment. This is also the case with applicant’s disclosure in figures 2 and 3, where figure 2 is a horizontally aligned meal kit, and figure 3 is a vertically aligned meal kit, and where the only structural difference is a mere orientation of the meal kit (i.e. rotated 90 degrees). In view of this, Gagnon also can be construed as a horizontally aligned plurality of segments. It is further noted that the claim is only directed to the meal kit, and all limitations directed to the “cooking apparatus” are construed 
For these reasons, the prior art has been maintained. 

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
/VIREN A THAKUR/Primary Examiner, Art Unit 1792